_ f:i":.__£._':[}
{HUTCUURI
’\"~.*-.'AH UW.

 
 

IN THE UNITED sTATES DISTRICT coURT Foi?l`\..r
THE soUTHERN DISTRICT oF GEoRGIAW,B,
aid hfw -z PM 3= 20
sAvANNAH DIvIsIoN
FOSTER LoGGING, INC., and SLERRL§§;;;;:;:;;__
AMERICAN GUARANTEE & LIABILITY 59- b .UFBA.
:NSURANCE coMPANY, as subrogee
@f FosTER LOGGING, INC.,

Plaintiffs,
v. CASE NO. CV418-058

UNITED STATES OF AMERICA,

Defendant.

V~_»-._»-_/~_/~_/~_z-_/-_/-~_/~_./~_/~_/

 

O R D E R
Before the Court is the Government's Motion to Dismiss.
(Doc. ll.) For the following reasons, the Government’s Motion
to Dismiss is GRANTED. As a result, Plaintiffs’ complaint is
DISMISSED. Tne Clerk is DIRECTED to close this case.
BACKGROUND
On April 20, 2017, the Fort Stewart Army Airfield

Forestry Branch initiated a prescribed burn in the B-ZO area

near Fort Stewart, a military base in Georgia. (Doc. l I ll.)l
On the same day, Plaintiff Foster Logging Inc. (“Foster”) was
harvesting timber nearby. (Id. I 8.) On April 21, 2017,

 

1 For the purposes of considering the Government's Motion to
Dismiss, this Court will accept all factual allegations in the
complaint as true and construe all allegations in the light
most favorable to Plaintiffs. Timson v. Sampson, 518 F.3d 870,
872 (llth Cir. 2008).

 

Plaintiff Foster parked its equipment in the B-19.5 area near
Fort Stewart. (ld; I lO.) According to the complaint, the fire
spread to the B-l9.5 area and damaged Plaintiff Foster’s
equipment after the Government failed to properly monitor and
maintain the prescribed burn. (l§;_ II 12-13.) Some of the
damaged equipment was insured by Plaintiff American Guarantee
and Liability Insurance Company (“AGLIC”). (ld;_ I 9.) As a
result of the damage to the property, Plaintiff Foster was
unable to harvest timber for three days. (ld; I 14.) Plaintiff
Foster was required to rent equipment to continue harvesting
timber in the area. (l§; L 15.)

On March l9, 2018, Plaintiffs Foster and AGLIC brought
suit alleging that the Government was negligent in its
maintenance of the prescribed fire. (Doc. l.) In the
complaint, Plaintiff AGLIC seeks to recover $247,348.12, plus
costs, for damage caused to the insured equipment as a result
of the Government’s failure to properly monitor and maintain
the controlled burn. (;§; I 25.) Additionally, Plaintiff
Foster seeks to recover $125,120.52, plus costs, to account
for uncovered losses sustained as a result of the fire. (;d;
I 24.)

The Government has now filed a Motion to Dismiss, seeking
dismissal of Plaintiffs’ claims pursuant to Federal Rule of

Civil Procedure 12(b)(l). (Doc. ll.) In its motion, the

Government contends that this Court lacks subject matter
jurisdiction to consider Plaintiffs’ claims because the
Government retains its sovereign immunity in this action. In
response, Plaintiffs contend that the Government has waived
its immunity under the Federal Tort Claims Act, 28 U.S.C.
§ 2678, et seq. Accordingly, Plaintiffs contend that this
Court should deny the Government's Motion to Dismiss and
consider the merits of Plaintiffs’ claims.
ANALYSIS

I. STANDARD OF REVIEW

 

Federal courts have limited subject matter jurisdiction,
and the party invoking the court's jurisdiction bears the

burden of proving that it exists. Kokkonen v. Guardian Life

 

Ins. Co., 511 U.S. 375, 377 (1994). An opposing party may
challenge the court’s subject matter jurisdiction over an
action by filing a motion to dismiss pursuant to Federal Rule
Civil Procedure 12(b)(1). “[A] motion to dismiss for lack of
subject matter jurisdiction pursuant to Fed. R. Civ. P.
lZ(b)(l) can be based upon either a facial or factual

challenge to the complaint.” McElmurray v. Consol. Gov't of

 

Augusta-Richmond Cty., 501 F.3d 1244, 1251 (llth Cir. 2007)

 

(citing Williamson v. Tucker, 645 F.Zd 404, 412 (5th Cir.

 

l981)).

In this case, the parties agree that the Government has
raised a facial attack against the allegations in Plaintiffs'
complaint, “A ‘facial attack' on the complaint ‘require[s] the
court merely to look and see if [the] plaintiff has
sufficiently alleged a basis of subject matter jurisdiction,
and the allegations in his complaint are taken as true for the

purposes of the motion.’ ” Lawrence v. Dunbar, 919 F.2d 1525,

 

1529 (llth Cir. 1990) (quoting Menchaca v. Chrysler Credit

 

§§£p;, 613 F.2d 507, 511 (5th Cir. 1980)). The court should
only dismiss the plaintiff’s complaint on a facial attack “if
it is clear that no relief could be granted under any set of
facts that could be proved consistent with the allegations.”
Jackson v. Okaloosa Cnty., Fla., 21 F.3d 1531, 1536 n.5 (llth
Cir. 1994).

II. SUBJECT MATTER JURISDICTION

 

In its motion, the Government alleges that this Court
lacks subject matter jurisdiction over this action because the
Government's sovereign immunity bars Plaintiffs’ suit. “It is
well settled that the United States, as a sovereign entity, is
immune from suit unless it consents to be sued.” Zelaya v.
United States, 781 F.3d 1315, 1321 (llth Cir. 2015). Under the
Federal Tort Claims Act (“FTCA”), however, the Government has
waived its sovereign immunity and consented to be sued for

certain tort actions. Id. Although the FTCA acts as a general

waiver of the Government's immunity, the Government “has the
power to condition a waiver Of its immunity as broadly or
narrowly as it wishes, and according to whatever terms it

chooses to impose.” Id. at 1321-22 (citing United States v.

 

Sherwood, 312 U.S. 584, 586 (1941)). Under the FTCA, the
Government has elected to limit its waiver of immunity through
certain express statutory exceptions. §§§ 28 U.S.C. § 2680.

At issue in this case is the exception provided in 28
U.S.C. § 2680(a)-often referred to as the discretionary
function exception. The “discretionary function exception
provides that the United States does not waive [its] sovereign
immunity for claims ‘based upon the exercise or performance or
the failure to exercise or perform a discretionary function or
duty on the part of a federal agency or employee of the

Government.' ” Douglas v. United States, 814 F.3d 1268, 1273

 

(11th Cir. 2016) (quoting 28 U.S.C. § 2680(a)). When
considering whether the discretionary exception applies in
this case, the exception “must be strictly construed in favor

of the United States.” JBP Acquisitions, LP v. United States

 

ex rel. FDIC, 224 F.3d 1260, 1263-64 (11th Cir. 2000).
To determine whether the discretionary exception bars a
claim, this Court must conduct a two-part inquiry. First, the

\\

Court must consider whether the conduct at issue involves an

element of judgment.” United States v. Gaubert, 499 U.S. 315,

 

322 (1991). “The requirement Of judgment or choice is not
satisfied if a ‘federal statute, regulation or policy
specifically prescribes a course of action for an employee to
follow,' because ‘the employee had no rightful option but to

adhere to the directive.’ ” Id. (quoting Berkovitz v. United

 

States, 486 U.S. 531, 536 (1988)).

In this case, neither party offers any argument that
there was a mandatory statute, regulation, or directive which
governed the controlled burn initiated by the Government. More
importantly at this stage in the proceedings, Plaintiffs'
complaint does not allege the existence of any such
regulation, statute, or directive. Accordingly, this Court
finds that the Government's decision to initiate and monitor a
prescribed burn involves an element of judgment as required by
the first prong of the discretionary function exception

analysis. See Swafford v. United States, 839 F.3d 1365, 1370

 

(11th Cir. 2016) (finding that the decision not to maintain a
staircase must involve an element of judgment because the
plaintiff failed to provide any evidence of a federal statute,
regulation, or policy that provided instructions detailing how
to maintain the staircase).

After determining that the Government's decision to
initiate and control the prescribed burn likely involved an

element of judgment, this Court must then consider whether the

Government's initiation and maintenance of the prescribed burn
in this case involved the “kind [of judgment] that the
discretionary function was designed to shield.” Berkovitz, 486
U.S. at 536. To make this determination, the Court then “must
determine whether that judgment is grounded in considerations
of public policy.” Ochran v. United States, 117 F.3d 495, 499
(11th Cir. 1997) (citing Gaubert, 499 U.S. at 322-33). “As the
Supreme Court has explained, the [discretionary function]
exception is designed to prevent ‘judicial second guessing’ of
decisions ‘grounded in social, economic, and political
policy.' ” Swafford, 839 F.3d at 1370 (quoting Varig Airlines,
467 U.S. 797, 814 (1984)).

In this case, Plaintiffs contend that the discretionary
function exception was not designed to shield the Government
from liability. In Plaintiffs’ view, there was no policy basis
for the Government's decision not to monitor or maintain the
prescribed burn. Instead, Plaintiffs contend that the
Government made an impermissible policy determination that
does not qualify under the discretionary function exception.

ln support of their opinion, Plaintiffs rely on the
Eleventh Circuit Court of Appeals’ decision in Swafford v.
United States, 839 F.3d 1365 (llth Cir. 2016). In Swafford, a
plaintiff brought suit after he fell down a staircase owned

and operated by the United States Army Corps of Engineers. Id.

at 1367. The plaintiff alleged that Army Corps of Engineers
was responsible for his injuries because the staircase was
negligently maintained. ld; at 1368. On review the Eleventh
Circuit considered whether the discretionary function
exception barred the plaintiff’s claim. 1§; at 1369-70. The
Eleventh Circuit discussed that there were some otherwise
discretionary acts that fell outside of the scope of the
discretionary-function exception because those acts-although
discretionary in nature-did not involve a permissible exercise
of a policy judgment. ld; at 1370. As an example, the Eleventh
Circuit discussed that negligent driving technically involved
an element of discretion but did not involve any discretionary
function that would need to actually account for any policy
judgments. ld; (citing Gaubert, 499 U.S. at 315 n.7).
Ultimately, the Eleventh Circuit concluded that the
discretionary function did not bar the plaintiff’s claim
because “once the Corps exercised its discretion to build and
maintain the stairs, failure to maintain them in a safe
condition is simply not a permissible exercise of policy
judgment.” 1§; at 1372.

In this case, Plaintiffs contend that the Government also
did not make a permissible policy judgment by failing “to
observe, monitor, and maintain the fire.” (Doc. 14 at 3.)

Plaintiffs contend that once the Government initiated the

controlled burn, the Government was obligated to maintain the
fire so as not to damage Plaintiff Foster's property.
Plaintiffs argue that, like the impermissible decision to not
maintain the stairs in Swafford, the Government's decision not
to control the prescribed burn did not involve a valid policy
determination that would meet the requirements of the second
prong of the discretionary function exception.

After careful consideration, the Court disagrees with
Plaintiffs’ position. First, the Court finds that the conduct
and policy judgments at issue in Swafford are materially
distinguishable from the facts and policy judgments alleged in
this case. ln Swafford, the Eleventh Circuit found that the
failure to maintain a staircase did not constitute a
permissible exercise of judgment. 839 F.3d at 1371. In this
case, however, there are markedly more policy considerations
that could have affected the Government's decision not only to
initiate the controlled fire, but to maintain and control the
fire. When maintaining a fire, the Government may need to
consider certain policy implications that include the safety
of public citizens in the area, the safety of those monitoring
the fire, and the management of limited resources used to

control a fire.2 In addition, the Government may need to

 

2 There is no requirement that the Government actually
considered these policies when determining how to control the

consider certain policy implications related to the fire and
the protection of surrounding natural resources. §ee Autery v.
United States, 992 F.2d 1523, 1531 (llth Cir. 1993) (finding
that the discretionary function should apply when government
officials had to consider “the extent to which the natural
state of the forest should be preserved”).3

In addition, the existence of the military base at Fort
Stewart also adds weight to the Government's position that the
discretionary function exception should apply in this case. In

OSI, Inc. v. United States, 285 F.3d 947, 949 (11th Cir.

 

2002), a n@tal building nmnufacturer sued the United States
Air Force for its alleged negligence in the maintenance of

three solid waste landfills that polluted a local groundwater

 

fire. According to the Eleventh Circuit “[u]nder this second-
prong of the test [the Court must] look at whether the
questioned act is ‘susceptible to policy analysis.' The
exception does not require there to have been actual ‘weighing
of policy considerations.’ ” Q§l, 285 F.3d at 950-91 (quoting
Hughes v. United States, 110 F.3d 765, 768 (llth Cir. 1997)).

3 Courts outside the Eleventh Circuit have also found that the
Government must consider a variety of policy implications when
deciding how to control a spreading fire. See, e.g., Miller v.
United States, 163 F.3d 591, 596 (9th Cir. 1998) (finding that
the discretionary function exception barred a plaintiff’s
claim that the government failed to properly control a
naturally ignited fire because “the decision regarding how to
best approach the [] fire also required consideration of fire
suppression costs, minimizing resource damage and
environmental impacts, and protecting private property”);
Thune v. United States, 872 F. Supp. 921, 924-25 (D. Wyo.
1995) (finding that the government’s decisions with respect to
how to nmnage a pmescribed burn that unintentionally spread
involved a variety of policy considerations).

 

 

 

10

source. In concluding that the discretionary function barred
the manufacturer’s suit against the Air Force, the Eleventh
Circuit emphasized the unique policy considerations that arise
when dealing with a military base. ld; at 953 (“The nature of
the military's function requires that it be free to weigh
environmental policies against security and military
concerns.”).4 Similarly, in this case, the Government had to
consider the needs of the ndlitary base in making decisions
with respect to how it monitored and controlled the prescribed
burn.

Ultimately, the Court finds that the Government's
decision to initiate and maintain the prescribed burn falls
within the discretionary function exception to the FTCA. The
Court finds that the decision to initiate and, maintain the
fire involved an element of judgment and implicated important

policy considerations. Accordingly, the Government has not

 

4 Other courts considering whether the discretionary function
exception bars certain claims have found that the policy
implications created by military operations are persuasive.
See, e.g., Sanchez ex rel. D.R.-S. v. United States, 671 F.3d
86, 103 (lst Cir. 2012)(“The Supreme Court has made clear that
federal courts are constrained not to interfere with the
exercise of such discretion by any agency, and that is
particularly so in the running of military operations.”);
Minns v. United States, 155 F.3d 445, 451 (4th Cir. 1998) (“We
should note that when discretionary decisions are ones of
professional military discretion, they are due the courts'
highest deference.”).

 

 

11

waived its immunity in this case and Plaintiffs’ suit is
barred.
CONCLUS ION

For the foregoing reasons, the Government's Motion to
Dismiss is GRANTED. This Court lacks subject matter
jurisdiction to consider the merits of Plaintiffs’ claims. As
a result, Plaintiffs’ complaint is DISMISSED and the Clerk is
DIRECTED to close this case.

_.£7"'
80 ORDERED this if day of November 2018.

é/rw'%

wILLIAM T. MOORE, J§.
UNITED sTATEs DIsTRIcT CouRT
soUTHERN DISTRICT oF GEORGIA

12

